Citation Nr: 0402851	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  01-04 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable initial rating for diabetic 
neuropathy of the feet, based on extraschedular 
consideration.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to July 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision, the RO granted 
service connection for diabetic neuropathy of the feet and 
assigned a  noncompensable rating.

In a December 2002 decision and remand, the Board denied a 
compensable schedular rating for diabetic neuropathy of the 
feet, but remanded the issue of an extraschedular rating to 
the RO for further assistance, development, and adjudication.  
The below decision pertains to the issue of an extraschedular 
rating.


FINDINGS OF FACT

1.  The veteran has failed to fully cooperate in development 
of his claim.

2.  The veteran's bilateral diabetic peripheral neuropathy of 
the feet is not so exceptional or unusual, due to factors 
such as frequent hospitalizations or marked interference with 
employment, that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability.


CONCLUSION OF LAW

The criteria for extraschedular consideration for rating the 
veteran's diabetic peripheral neuropathy of the feet are not 
met.  38 C.F.R. § 3.321(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At an October 2001 VA medical examination of the veteran, the 
examiner diagnosed, among other conditions, diabetic 
neuropathy of both feet.  On objective examination, the 
veteran had decreased sensation to light touch and pinprick 
over the plantar surface of the feet bilaterally.  The 
examiner found the veteran to have a peripheral nerve 
disability secondary to diabetes.  Based on this examination, 
the examiner opined that the veteran's diabetic peripheral 
neuropathy of the feet resulted in no limitations on daily 
activities and physical activities, other than the 
environmental limitation to avoid environments that would put 
him at risk of sustaining an injury to his feet. 

In a December 2002 VA decision and remand, the Board denied 
entitlement to a compensable schedular initial rating for 
diabetic neuropathy of the feet.  However, the Board remanded 
the issue of whether the veteran was entitled to an 
extraschedular rating for diabetic neuropathy of the feet, in 
light of the October 2001 VA examiner's finding that, as a 
result of his diabetic neuropathy, the veteran had 
environmental limitations insofar as he should avoid 
environments that would put him at risk of sustaining an 
injury to his feet.  It is the issue of an extraschedular 
rating that is now before the Board.

Later in December 2002, pursuant to the Board's remand, and 
prior to adjudication of the veteran's initial rating claim 
on an extraschedular basis, the RO sent the veteran a 
detailed letter, prepared in accord with the guidance 
provided by the Board in its December 2002 remand.  The 
letter requested that the veteran indicate whether he has 
lost time from work or lost his job due to his service-
connected diabetic neuropathy of the feet.  The veteran was 
informed that this information was relevant to the evaluation 
of his disability.  He was informed that he could obtain and 
submit any attendance records or other evidence demonstrating 
that he had lost time from work due to his service-connected 
bilateral foot disability.  He was informed that VA could 
assist him in obtaining VA and non-VA medical information 
pertinent to his claim.  He was specifically requested to 
submit any information as to whether he had lost time form 
work or lost his job due to his service-connected diabetic 
neuropathy of the feet.

In April 2003, the RO issued a Supplemental Statement of the 
Case (SSOC) to the veteran, informing him that he had not 
responded to the December 2002 RO letter.  The SSOC further 
informed the veteran that because there was no evidence to 
warrant referral for an increased rating based on 
extraschedular considerations, the claim for an increased 
(compensable) rating for diabetic neuropathy of the feet 
remained denied.

As of January 2004, the veteran has not responded to the RO's 
above-described December 2002 letter or the April 2003 SSOC.

Veterans Claims Assistance Act of 2000

On November 9, 2000, during the pendency of the veteran's 
claim, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)).  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that such specific notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the Board's December 2002 decision and remand, 
the RO's December 2002 letter, and an April 2003 Supplemental 
Statement of the Case (SSOC), adequately informed him of the 
information and evidence needed to substantiate his claim for 
an extraschedular rating for diabetic neuropathy of the feet 
and complied with VA's notification requirements.  The 
Board's December 202 remand of the extraschedular rating 
issue set forth the applicable laws and regulations 
pertaining to extraschedular ratings.  Prior to adjudication 
of the extraschedular aspect of his initial rating claim, the 
December RO 2002 letter described to the veteran the 
information necessary to warrant an extraschedular rating, 
what action was required of him to help substantiate the 
claim, what evidence VA could assist him in obtaining, and 
that he was being requested to provide any information as to 
whether he had lost time form work or lost his job due to his 
service-connected diabetic neuropathy of the feet.  (Emphasis 
added.)  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  The April 2003 SSOC again informed the 
veteran what evidence was needed to substantiate his claim 
and of the provisions of the VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, identified records of treatment of all aspects of 
his diabetes mellitus, and provided the veteran with a VA 
compensation examination to evaluate the severity of his 
diabetic neuropathy.  In addition, as noted above, the RO 
contacted the veteran by December 2002 letter and asked him 
to identify all employment and medical information that would 
show that his diabetic neuropathy of the feet has caused him 
to lose work or miss time from work.  The veteran has not 
responded to this detailed and well-worded letter.  In the 
absence of any response from the veteran, the Board is left 
to infer that either the veteran does not wish to cooperate 
in the development of the issue of entitlement to an 
extraschedular rating for diabetic neuropathy of the feet, or 
that no supportive employment or medical records or other 
evidence is available.  

In sum, the Board finds that the requirements of the VCAA 
have been met to the extent possible in the context of 
receiving no response from the veteran to the RO's December 
2002 letter pertaining to its VCAA duties to assist and 
notify the veteran with respect to his claim for an 
extraschedular rating for diabetic neuropathy of the feet.  
The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
veteran's failure to respond to the RO's December 2002 letter 
constituted a failure to cooperate in the development and 
adjudication of his claim, and was a factor in the 
disallowance of his claim in this decision, insofar as VA is 
left to infer that either there is no evidence to support 
extraschedular consideration or that he does not wish 
cooperate in further pursuing his claim. 

Analysis

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (Board may affirm an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).  

A claim such as this one, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.   

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The RO found that referral for extraschedular consideration 
was not warranted in this case.   The Board must here 
consider whether it agrees that this case should not be 
referred to the Director, Compensation and Pension Service, 
for extraschedular consideration for rating of the veteran's 
service connected diabetic neuropathy of the feet.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
The governing norm in such exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  

There is no evidence in the claims file of frequent periods 
of hospitalization for diabetic neuropathy of the feet.  The 
Board acknowledges the statement of the VA physician who 
conducted the October 2001 VA examination that (although the 
veteran has no other limitations on daily activities and 
physical activities due to his feet) the veteran has 
environmental limitations insofar as he should avoid 
environments that would put him at risk of sustaining an 
injury to his feet.  In its December 2002 decision and 
remand, the Board acknowledged that this medical opinion gave 
rise to a reasonable possibility that evidence could exist 
demonstrating that the veteran's diabetic neuropathy of the 
feet could markedly interfere employment, and thus remanded 
this aspect of the veteran's initial rating claim for 
notification and assistance pursuant to the VCAA.  As 
discussed at length above, in December 2002, the RO attempted 
to assist the veteran in development of the extraschedular 
aspect of his claim and to solicit information and evidence 
from the veteran that might substantiate an extraschedular 
rating.  However, the veteran did not respond, and in the 
current record there is nothing to reflect an exceptional or 
unusual disability picture with respect to his diabetic 
neuropathy of the feet, such as frequent periods of 
hospitalization or marked interference with employment.  In 
light of the foregoing, the Board concurs with the RO's 
finding that there is no evidence of record to warrant 
extraschedular consideration.  38 C.F.R. § 3.321(b).  

As the preponderance of the evidence is against 
extraschedular consideration, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
ORDER

Entitlement to an extraschedular initial rating for diabetic 
neuropathy of the feet is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



